DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
First, the information disclosure statement filed 7/11/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is not signed and dated by the applicant on page 4.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Second, the information disclosure statement filed 7/11/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claim 1, Fillion (US Pub 2016/0280459) is considered the closest prior art and discloses a compaction apparatus comprising: 
a hopper housing (24) defining a hopper chamber to receive materials; 
a container (28) to store the materials in a compacted fashion; 
a conveyor screw (32) configured to convey the materials from the hopper chamber to the container and comprising a screw hopper segment extending in the hopper chamber. 
The primary reason for the allowance of claim 1 is the inclusion of a loading assembly comprising a flap mounted to the hopper housing and defining a material-receiving cavity, the flap being movable between: a loading configuration wherein the flap uncovers the screw hopper segment to allow the introduction of the materials in the material-receiving cavity of the flap, and an unloading configuration wherein the flap at least partially covers the screw hopper segment  in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 12, Fillion (US Pub 2016/0280459) is considered the closest prior art and discloses a compaction apparatus comprising: 
a hopper housing (24) defining a hopper chamber to receive materials; 
a container (28) to store the materials in a compacted fashion; 
a conveyor screw (32) configured to convey the materials from the hopper chamber to the container and comprising a screw hopper segment extending in the hopper chamber and having a longitudinal axis.
The primary reason for the allowance of claim 12 is the inclusion of a containment assembly comprising a flap mounted to the hopper housing and being 
Regarding claim 19, Fillion (US Pub 2016/0280459) is considered the closest prior art and discloses a compaction apparatus comprising: 
a hopper housing (24) defining a hopper chamber to receive materials; 
a container (28) to store the materials in a compacted fashion; 
a conveyor screw (32) configured to convey the materials from the hopper chamber to the container and comprising a circumferential perimeter and a screw hopper segment extending in the hopper chamber; and 
a partition assembly (34) located between the hopper chamber and the container and having: 
a partition wall (36) delimiting at least partially the hopper chamber and having a hopper-facing surface; 
a through opening (40) defined in the partition wall and allowing passage of the materials conveyed by the conveyor screw through the partition wall, the through opening providing access to: a main passageway shaped to be in close relation to a portion of the circumferential perimeter of the conveyor screw; and 
a by-pass passageway (42) extending outwardly beyond the circumferential perimeter of the conveyor screw and offset from the main passageway and defining a by-pass port in the hopper-facing surface. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        5/7/2021